DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 was filed after the mailing date of the 5/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grbovic US 2007/0013332) in view of Robelin et al. (US 2014/0145531).

Regarding claim 1,
Grbovic discloses (Fig. 1):


They do not disclose:
wherein the thyristor rectifier comprises an impedance and a capacitor arranged in series to each other, wherein the capacitor connects to the positive rectifier output and the impedance connects to the negative rectifier output and wherein the impedance is a NTC-resistor.

However, Robelin teaches (Fig. 3):
wherein the thyristor rectifier (Fig. 3, 14) comprises an impedance (30) and a capacitor (28) arranged in series to each other (in series to each other connected to ground, ¶0014), wherein the capacitor (28) connects to the positive rectifier output (connected to DC+) and the impedance connects (30) to the negative rectifier output (RRN, through ground) and wherein the impedance is a NTC-resistor (¶0014).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014).  This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Grbovic discloses the above elements from claim 1.

They do not disclose:
wherein the impedance is directly connected to the negative rectifier output.

However, Robelin teaches (Fig. 3):
wherein the impedance (Fig. 3, NTC) is directly connected to the negative rectifier output (Negative DC rail, ¶0014).

Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014).  This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 3,
Grbovic discloses the above elements from claim 1.

They do not disclose:
wherein the capacitor is directly connected to the positive rectifier output.


wherein the capacitor (Fig. 3, 28) is directly connected to the positive rectifier output (DC+, ¶0014).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014).  This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 4,
Grbovic discloses (Fig. 1):
In parallel to one circuit portion (Fig. 1, Zs) comprising at least a second impedance (Zs), said second impedance (Zs) connecting the positive rectifier output to the negative rectifier output (¶0028).

They do not disclose:
wherein a circuit portion comprising the impedance and the capacitor is arranged in parallel

However, Robelin teaches (Fig. 3):
wherein a circuit portion (Fig. 3, 28, 30, 32) comprising the impedance (30) and the capacitor (28) is arranged in parallel (on DC bus, ¶0014)



Regarding claim 5,
Grbovic discloses (Fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).

Regarding claim 6,
Grbovic discloses (Fig. 1):
comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 1.

Regarding claim 7,
Grbovic discloses the above elements from claim 2.

They do not disclose:
wherein the capacitor is directly connected to the positive rectifier output.


wherein the capacitor (Fig. 3, 28) is directly connected to the positive rectifier output (DC+, ¶0014).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014).  This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 8,
Grbovic discloses (Fig. 1):
In parallel to one circuit portion (Fig. 1, Zs) comprising at least a second impedance (Zs), said second impedance (Zs) connecting the positive rectifier output to the negative rectifier output (¶0028).

They do not disclose:
wherein a circuit portion comprising the impedance and the capacitor is arranged in parallel

However, Robelin teaches (Fig. 3):
wherein a circuit portion (Fig. 3, 28, 30, 32) comprising the impedance (30) and the capacitor (28) is arranged in parallel (on DC bus, ¶0014)



Regarding claim 9,
Grbovic discloses (Fig. 1):
In parallel to one circuit portion (Fig. 1, Zs) comprising at least a second impedance (Zs), said second impedance (Zs) connecting the positive rectifier output to the negative rectifier output (¶0028).

They do not disclose:
wherein a circuit portion comprising the impedance and the capacitor is arranged in parallel

However, Robelin teaches (Fig. 3):
wherein a circuit portion (Fig. 3, 28, 30, 32) comprising the impedance (30) and the capacitor (28) is arranged in parallel (on DC bus, ¶0014)

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with 

Regarding claim 10,
Grbovic discloses (Fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).

Regarding claim 11,
Grbovic discloses (Fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).

Regarding claim 12,
Grbovic discloses (Fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).

Regarding claim 13,
Grbovic discloses (Fig. 1):


Regarding claim 14,
Grbovic discloses (Fig. 1):
comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 3.

Regarding claim 15,
Grbovic discloses (Fig. 1):
comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 4.

Regarding claim 16,
Grbovic discloses (Fig. 1):
comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benn (US 2016/0268949) – limiter for inrush current

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846